DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 17-23, and 25-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Circino (US 2019/0146441) in view of Modi et al. (US 2016/0189496).
As per claims 14 and 17, Cirino discloses a plurality of sensor devices (104), each being disposed on at least one pane of one or more smart windows (102, paragraphs 0006-0007 and 0101-0102), the window being louver window (paragraph 0122) comprises:
one or more processors in a form of a processing units (302) located at a window computer system (figures 1 and 3, paragraphs 0103-0104 and 0110-0112); and memory 310) storing instructions that, when executed by the one or more processors, cause the sensor device to:

send/transmit, based on the status of the at least one pane and to a computing device (106), an indication/alert of the status of the at least one pane on an output device (light/alarm) to one or more predefined destination using wireless communication device (see abstract and paragraphs 0008-0009, 0089, 0128, 0130-0131,0178 and 0189).
	Cirino discloses the window includes one or more panes (double or triple panes, a sensor, where appropriate, may be positioned within a pane stack, paragraphs 0122) but does not specifically disclose the plurality of sensor devices disposed on a plurality of panes of the window.  Modi et al. disclose a system and method for monitoring intrusion comprising a window (100) including a plurality of sensors (71, 72) being position on a plurality of panes at positions (102, 104, 105 and 106) to determine a status (opening) from inside or outside (paragraphs 0041-0042) and a controller (73, figure 5) communicative coupled to the sensors to determine the side from which the window is opened and generate a security alert (76) based on the determination (see abstract and paragraphs 0030, 0044 and 0081).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the plurality of sensor devices, each disposed at each pane of the plurality of window’s panes as taught by Modi et al. in the system as disclosed by Cirino for the purpose of determining a condition of each pane of the window due to intrusion/movement of the window in order to provide alarm when the detected is happened.

As per claim 18, Cirino discloses the at least one sensor device comprises a motion sensor (paragraphs 0007, 0096 and 0128).
As per claim 19, Cirino discloses the indication of the status of the at least one pane comprises an indication of at least one of a closed state, an open state, a moving state, a non-moving state, or an angle of the at least one pane (paragraphs 0096 and 0188).
As per claims 1-2, 4-11 and 13, the method claims 1-2, 4-11 and 13 are essentially the same in scope as system claims 14-15 and 17-19 above and are rejected similarly.
As per claims 20-23 and 25-26-33 and 36-38, refer to claims 14-15 and 17-19 above.
As per claims 34-35, Cirino discloses that, when executed, cause the sensor-device to send the indication of the status of the at least one pane cause the sensor device to send the indication of the status of the at least one pane further based on receiving a request from the computing device (paragraph 0108).

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirino, as modified, as applied to claim 14 above, and further in view of Singh (US 10,089,851).

wherein the instructions that, when executed, cause the sensor device to send the indication of the status of the at least one pane comprise cause the sensor device to send the indication of the status of the at least one pane in the second mode (col. 7, lines 29-47 and col. 8, lines 15-64). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the glass break detector as taught by Singh in the system as disclosed Cirino by for the purpose of switching between awake mode and sleeping mode in response to the sensor detecting alarm event in order to prolong the power of the glass break sensor.
As per claim 3, the method claim 3 is essentially the same in scope as system claim 16 above and is rejected similarly.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirino, as modified, as applied to claim 14 above, and further in view of Rodolico et al. (US 2018/0047265).

As per claim 24, the method claim 24 is essentially the same in scope as system claim 12 above and is rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lamb et al. (US 2015/0348385) disclose a programmable barrier alarm comprises a magnet and a sensor, a processor, and a memory for storing an alarm 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 18, 2021